 

_ Case 1:19-cv-01753-JPW-JFS Document 90 Filed 10/20/20 Page 1.of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

_ ASSOCIATES IN MEDICAL a 7 ‘CIVIL NO. 1:19-CV-1758 7
- TOXICOLOGY, P.C., et al., : DS ee 2
res (Judge Wilson)
_ Plaintiff ne a
e (Magistrate Judge Saporito) ©
| a
: EMOGENE RENEA SNYDER a My a se 2D |
etal, | SG ee oc; .. PARR
. | UC) &
ee opty SL 2 PER 20 top. %
Defendants — Sa po BRIS ood

- | Oe
ORDER 3 oo
AND NOW, this 20m day of October, 2020, IT Is HEREBY .
ORDERED THAT: — a rs aan
A A telephonic set conference shall be » conducted i in the
above- captioned i action on October 22, 2020, at. £9: AB a.m.

2. Counsel shall utilize the following information to access the

conference: a eg EN
Toll-Free Number: (888) 251-2909
Access Code: 2052706 .

Bye Le AOSEPH F. SAP MontO IR.
| en United States Magistrate Judge |

 

 
